Argued April 10, 1934.
H. C. Taylor appeals from the refusal of the court below to strike off a judgment entered against him by confession on a judgment note dated February 4, 1929, payable to the Farmers and Miners National Bank of Forest City, Pa., and signed by appellant as maker. The note was payable one month after date and had on its back a guarantee of payment and an additional confession of judgment clause signed by Josiah Taylor under date of January 4, 1929. On February 5, 1929, by direction of plaintiff's attorney a joint judgment was entered against H. C. Taylor and Josiah Taylor.
Although it is true that the payee of a note cannot enter a joint judgment against the maker and the endorser of a note on two separate confessions (Pasco Lighting Co. v. Roland, 88 Pa. Super. 245) "because the promises of the maker and the guarantor are separate and distinct and do not constitute them jointly liable for the same debt" (Felger, to use, v. Jersey Cereal Food Co., 292 Pa. 518, 519), we are of opinion the objection to the judgment in this case is not well founded, inasmuch as the record discloses that, by agreement of the parties, the judgment as to Josiah Taylor, the endorser, was stricken off. The judgment entered against H. C. Taylor as maker, on the confession contained in the body of the note, is now regular and self-sustaining on its face and should not be disturbed.
Judgment affirmed. *Page 420